A., mortgages certain lands to B.,and afterwards conveys part thereof to C.,and covenants against the mortgage; if the whole of the lands are sold by the sheriff on the mortgage, the vendees of 0., are entitled to the surplus, after paying the mortgage and cost provided it does not surmount the real damages sustained.On the 4th June 1766, the said Boggs and wife, in consideration of 127Z. 4s. 4d., conveyed 42 acres and 65 perches, part of thelands thus mortgaged, to David Jones, and covenanted in the deed against Emlen’s mortgage.On the 26th April 1787, ata court of Nisi Prins at West Chester, the plaintiffs recovered a verdict for 477Z. 11s. 9d., and the whole of the mortgaged premises were afterwards sold on a levari facias, issued on the judgment, returnable to April term 1788, by Ezekiel Leonard, Esq., sheriff, for tbe sum of 580Z.The point was submitted to the court’s opinion by Mr. T. Ross for the vendees of Jones, and Mr. D. Moore for Massey, without argument.The court said there could be no difficulty in declaring, that Massey’s judgment could not operate as alien on the lands, which had been sold by due course of law eighteen months and more before it was obtained,